Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “wherein one sealing band (5) is further spaced apart from the corresponding end face (15) than the other one (6) if two sealing bands are provided and in case of only one sealing band, it is spaced apart from the corresponding end face” in claim 1 and “wherein the second end part (14) comprising the sealing band (5) that is further spaced apart from the corresponding end face (15) than the other one (6), or in case that only one sealing band (5) is provided” in claim 11 are vague, confusing and indefinite because it is not clear whether only one sealing band is claimed or two sealing bands?  In this Office Action, the Examiner is considered only one sealing band is claimed.  In claim 1, the term “B1” (two places) should be replaced with --(B1)--.  Also, in claim 1, “W” should be replaced with --(W)-- and “L” should be replaced with --(L)-- because reference numeral(s) or character(s) should be placed in parenthesis.  The phrases “the polymer film” in claims 1 and 5 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jud et al. (5,184,771; hereinafter Jud'771).   To the extent that the Examiner can determine the scope of the claims, Jud'771 discloses a film strip (Figs. 1-2) for wrapping food or pharma products, the film strip comprising a width between it two parallel longitudinal sides, a length between it two opposite lying end faces (5), and an end part disposed adjacent to each end face.  The film strip formed from a flexible and foldable composite film (column 1, lines 41-57; .
As to claim 4, Jud'771 discloses the at least one polymer layer featuring the weakening line is a foil of biaxially stretched polypropylene (OPP) or a foil of biaxially stretched polyamide (OPA) which is considered equivalent to an oriented polymer film as claimed.
As to claim 5, Jud'771 discloses the polymer layer featuring the weakening line is formed from polyethylene, polypropylene, or polymer-coated paper (column 1, lines 41-57; column 3, lines 28-36; & column 4, lines 12-44).
As to claim 6, Jud'771 further discloses at least one sealing band comprises at least two sealing zones (11, 13; Fig. 4; column 5, lines 29-38) having different sealing performance with one zone providing a strong sealing strength and the other one is a weak zone providing a low sealing strength.
As to claim 11, Jud'771 discloses a packaging made from the film strip comprising a first and a second end part (2, 3) of the film strip are joined together by a sealing means in a junction or sealing area (11; Fig. 4) defined by the sealing band with one of the end parts (2) overlying the 
As to claim 12, see Fig. 4.
As to claim 14, Jud'771 further discloses the packaging comprises a fin seal (Figs. 1-2) showing an inside-inside seal with the inner layer of the film strip directed to the inside of the packaging comprises at least partly the sealing layer and in that the first end part of the film strip is folded back as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jud'771 in view of The Official Notice and/or Aramaki et al. (5,511,664; hereinafter Aramaki'664) and/or De Soto-Burt et al. (9,120,609; hereinafter De Soto-Burt'609) and/or Morris (2015/0165810).
As to claims 2 and 3, Jud'771 discloses the weakening line of the film strip as above comprises a straight line extending from the end face as claimed.  However, Jud'771 fails to show the weakening line includes an acute angle to the end face.  Aramaki'664 teaches a film strip (1) comprising various weakening lines such as a weakening line (6; Figs. 5-7, 10) including a straight line with an acute angle to an end face (7).  De Soto-Burt'609 shows a film strip (20) comprising a weakening line (40) including a straight line with an acute angle to an end face.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Aramaki'664 and/or De Soto-Burt'609 to modify the film strip of Jud'771 so the film strip is constructed with the weakening line comprises the straight line with an acute angle to the end face, or the weakening line extends perpendicularly to the end face in an area between the end face and the sealing band and extends further in a continuous straight line arranged in an acute angle to the end face because the selection of the specific type of the weakening line such as the weakening line discloses by Jud'771 or as taught by Aramaki'664 or De Soto-Burt'609 or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 4, Jud'771 discloses the at least one polymer layer featuring the weakening line is a foil of biaxially stretched polypropylene (OPP) or a foil of biaxially stretched polyamide (OPA) 
As to claims 7-10, Jud'771 discloses the film strip as above and further discloses the weak zone comprises adhesive-free spots arrayed in a regular grid (column 5, lines 29-38).  However, Jud'771 fails to show the weak zone is covered with a sealant varnish suitable for peeling, or is a cohesively breaking sealing layer, or is made of a sealant varnish having different thickness.  The Official Notice is taken of an old and conventional practice of providing a package comprising a weak sealing zone is covered with a sealant varnish or is a cohesive to reduce the peeling strength.  Morris, is cited by way of example only, teaches a packaging comprising a weak seal to facilitate peeling, and the weak seal is formed by using cohesive or a barrier layer such as varnish to decrease the peeling strength [0027].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Morris to modify the packaging of Jud'771 so the weak zone is constructed by using cohesive or a varnish layer to facilitate peeling the weak zone.
As to claim 15, Jud'771 discloses the packaging as above comprises the fin seal as claimed (Figs. 1-2, and 4).  To the extent that Jud'771 fails to disclose a lap seal showing an inside-outside seal as claimed.  Jud'771 further discloses the packaging in the embodiment of Figure 7 comprising a lap seal showing an inside-outside seal as claimed.  Therefore, it would have been obvious to one 
As to claim 16, to the extent that Jud'771 fails to show the packaging comprises a hermetically sealed inside.  The Official Notice is taken of an old and conventional practice of providing a packaging comprising a hermetically sealed inside for better protecting the contents within the packaging.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the packaging of Jud'771 so the packaging comprises a hermetically sealed inside for better protecting the product.
As to claims 17-19, Jud'771 further discloses a method for manufacturing the packaging as modified above comprising all the steps as claimed.  Jud'771 further discloses folding the second end part (15; 20; Fig. 6; 7) of the film strip over the first end part (16; 21) of the film strip in a manner that the distance between the outer end face of the second end part to the sealing area is greater than the distance between the outer end face of the first end part to the sealing area as claimed.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736